As filed with the Securities and Exchange Commission on February 18, 2010 Registration No. 333-163077 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 3 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Natures Call Brands Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 3630 (Primary Standard Industrial Classification Code Number) 27-1269503 (I.R.S. Employer Identification Number) 2625 Butterfield Rd.Ste.138S, Oak Brook, IL 60523; Tel: (630) 574-0226, Fax: (630) 574-0271 (Address, including zip code, and telephone number, including are code, of registrants principal executive offices) Andrian Burenta, C.E.O.,2625 Butterfield Rd.Ste.138S, Oak Brook, IL 60523; Tel: (630) 574-0226 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Karen Batcher, Esq., Synergen Law Group, 744 Otay Lakes Road, #143, Chula Vista, CA, Tel: (619) 475-7882, Fax: (619) 512-5184 As soon as practicable after the effective date of this registration statement (Approximate date of commencement of the proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box. [X] If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [X] Proposed Maximum Proposed Maximum Class of Securities to be Amount to be Offering Price Aggregate Offering Amount of Registered Registered per Share Price Registration Fee (1) Common Stock 30,000,000 $ 17 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS Natures Call Brands Inc. SHARES OF COMMON STOCK 3,000,000 MINIMUM - 30,000,000 MAXIMUM Before this Offering, there has been no public market for our common stock. In the event that we sell at least the minimum number of shares in this Offering, of which there is no assurance, we intend to have our shares of common stock quoted on the Over-the-Counter Bulletin Board operated by the Financial Industry Regulatory Authority. There is no assurance that our shares will ever be quoted on the Over-the-Counter Bulletin Board. We are offering 3,000,000 shares of common stock minimum, 30,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. The offering price is $0.010 per share.In the event that 3,000,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind. We will return your funds to you in the form a cashiers check sent by Federal Express on the 181 st day or, if extended, on the 271 st day.If at least 3,000,000 shares are sold within 180 days of the effective date of our Prospectus or, if extended, within the additional 90 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 180 days or, if extended, 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate interest bearing savings account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. It will only be deposited in a separate bank account under our name. Only our officers and Directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. There are no arrangements to place the funds in an escrow, trust, or similar account. An investment in our common stock involves a high degree of risk. See "Risk Factors" starting on page 7. Our common stock will be sold on our behalf by Andrian Burenta, Pavel Krykov and Inga Cebanu, our Directors. Our Directors will not receive any commissions or proceeds from the offering for selling shares on our behalf. Offering Price Expenses Proceeds to Us Per Share - Minimum $ 0.010 $ 0.0033 $ Per Share - Maximum $ 0.010 $ 0.0003 $ 0.0097 Minimum $ 30,000 $ 9,917 $ 20,083 Maximum $ 300,000 $ 9,917 $ 290,083 Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is February 18, 2010. Table of Contents Summary of Prospectus Our Company 5 The Offering 5 Selected Financial Data 6 Risk Factors 7 Use of Proceeds 13 Determination of Offering Price 13 Dilution of the Price per Share 14 Plan of Distribution; Terms of the Offering 15 Section 15(g) of the Exchange Act 16 Offering Period and Expiration Date 17 Procedures for Subscribing 17 Right to Reject Subscriptions 17 Managements Discussion and Analysis or Plan of Operation 17 Limited Operating History; Need for Additional Capital 17 Results of Operations 18 Liquidity and Capital Resources 18 Description of our Business and Properties 18 Background 18 Water Treatment Technology Overview 19 Market Overview 21 Competition 22 Our Business 23 Description of Property 29 Directors, Executive Officers and Control Persons 29 Executive Compensation 30 Security Ownership of Certain Beneficial Owners and Management 31 Certain Relationships and Related Transactions 31 Description of Securities 32 Common Stock 32 Voting Rights 32 Dividend Policy 32 Shares Eligible for Future Sale 32 Interests of Named Experts and Counsel 33 Reports to Security Holders 34 Financial Statements 34 PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this Prospectus, including but not limited to, the risk factors beginning on page8. References to we, us, our, Natures Call Brands or the Company mean Natures Call Brands Inc. Forward-Looking Statements This Prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the "Risk Factors" section and elsewhere in this Prospectus. Our Company We were formed on December 3, 2007. Our plan is to export and sell water filtration systems manufactured in North America for residential and commercial use to emerging markets of Russia and other Eastern European countries. We generated $11,254 in revenues from sales of countertop reverse osmosis water treatment systems, have incurred $29,129 in losses since our inception on December 3, 2007, and have relied upon the sale of our securities in unregistered private placement transactions and cash advances from our directors to fund our operations. We are a development stage company and we do not expect to generate revenue for the next 12 months which would be sufficient to sustain our operations. Accordingly, for the foreseeable future, we will continue to be dependent on additional financing in order to maintain our operations and continue with our corporate activities. Due to the uncertainty of our ability to meet our financial obligations and to pay our liabilities as they become due, in their report on our financial statements for the years ended November 30, 2009, and 2008, our registered independent auditors included additional comments indicating concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that led to this disclosure by our registered independent auditors. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. This Offering and any investment in our common stock involves a high degree of risk. If we are unable to generate significant revenue, we may be obliged to cease business operations due to lack of funds. We face many challenges to continue operations, including our lack of operating history, lack of revenues to date, and the losses we have incurred to date. Please review the "Risk Factors" starting on page 8 of this offering. Our Directors collectively own 100% of the outstanding shares of our common stock as of the date of this Offering. If minimum amount of the shares will be sold, our Directors will own 66.67% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Our principal executive offices are located, and our telephone number at that address is 2625 Butterfield Rd. Ste. 138S, Oak Brook, IL, 60523, Phone: (630) 574-0226. The Offering Following is a brief summary of this Offering: Securities being offered: 3,000,000 shares of common stock minimum and 30,000,000 shares of common stock maximum, par value $0.001 Offering price per share: $ 0.010 5 Offering period: The shares are being offered for a period not to exceed 180 days, unless extended by our Board of Directors for an additional 90 days. Net proceeds to us: Approximately $20,083 assuming the minimum number of shares is sold. Approximately $290,083 assuming the maximum number ofshares is sold. Use of proceeds: We will use the proceeds to pay for administrative expenses, the implementation of our business plan, and general working capital. (i) Number of shares outstanding before the offering: 6,000,000 Number of shares outstanding after the offering if all of the shares are sold: 9,000,000 (if minimum number of shares are sold) 36,000,000 (if maximum number of shares are sold) (i) If the minimum amount of the shares is sold we will use the proceeds to pay for offering expenses of $9,917. Of the $9,917, the amounts to be paid from the proceeds for expenses of the offering are: $4,500 for audit and accounting fees; $1,000 for filing fees; $3,600 for legal fees; $17 for registration fee; and $800 for transfer agent fees. We will use the rest of the funds (net of offering expenses) for inventory purchase ($4,000), payment of current liabilities ($6,000), execution of marketing plan ($2,000), travel expenses ($2,000), and for general working capital ($6,083). If the maximum amount of the shares is sold, we will pay all of our outstanding liabilities as of November 30, 2009, totaling $25,259 which represents current accounts payable and accrued liabilities of $22,570 and the amounts owed to our director for expenses incurred on behalf of the company in the amount of $2,689. Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this Prospectus. The summary information below should be read in conjunction with Selected Historical Financial Data, Managements Discussion and Analysis of Financial Condition and Results of Operations and the audited financial statements and notes thereto included elsewhere in this Prospectus . Income Statement Data: Year Ended From December 3, 2007 (inception), Through November 30, November 30, 2008 (Audited) (Audited) Revenue $ 11,254 $ 0 Expenses $ 22,434 $ 9,763 Net Income (Loss) $ (19,366) $ ) 6 Balance Sheet Data: As of November 30, As of November 30, (Audited) (Audited) Working Capital (deficit) $ (23,129) $ ) Total Assets $ 2,130 $ 283 Total Liabilities $ 25,259 $ 9,046 As of November 30, 2009, we had a working capital deficit of $23,129 and accumulated losses of $29,129 since inception. RISK FACTORS Please consider the following risk factors before deciding to invest in our common stock. This Offering and any investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and all of the information contained in this Prospectus before deciding whether to purchase our common stock. If any of the following risks actually occur, our business, financial condition and results of operations could be harmed. The trading price of our common stock could decline, and you may lose all or part of your investment in our common stock. INDUSTRY RISK FACTORS We are susceptible to general economic conditions, and a downturn in our industries or a reduction in spending by consumers could adversely affect our operating results. The household appliances industry in general has historically been characterized by a high degree of volatility and subject to substantial cyclical variations. Our operating results will be subject to fluctuations based on general economic conditions, in particular conditions that impact consumer spending and housing construction activity. A downturn in construction, or housing sectors could be expected to directly and negatively impact sales of our portfolio products in these sectors, which could cause a decrease in revenue and harm our sales. Difficult economic conditions could also increase the risk of extending credit to our distributors and retailers. In the event we enter into a factoring relationship, a customers financial problems would limit the amount of customer receivables that we could assign to such factor on the receivables, and could cause us to assume more credit risk relating to those assigned receivables or to curtail business with that customer. Our international operations are subject to political, economic risks and foreign currency fluctuations. We expect that most of our sales will be generated outside the United States. We will be accordingly subject to a number of risks relating to doing business internationally, any of which could significantly harm our business, including:  political and economic instability;  inflation;  exchange controls and currency exchange rates;  foreign tax treaties and policies; and  restrictions on the transfer of funds to and from foreign countries. Our financial performance on a U.S. dollar denominated basis is also subject to fluctuations in currency exchange rates. These fluctuations could cause our results of operations to vary materially. From time to time, we may enter into agreements seeking to reduce the effects of our exposure to currency fluctuations, but these agreements may not be effective in reducing our exposure to currency fluctuations or may not be available at a cost effective price. We are not currently entered into any of these agreements. 7 We operate in very competitive markets and may be unable to compete effectively in the worldwide household appliances industry. Competition in the household appliances retailing industry is intense. We face a variety of competitive challenges from domestic and international retailers, distributors, and manufacturers including a number of competitors that have substantially greater financial and marketing resources than we do. The principal competitive factors include quality and assortment of products, products price, schedules and reliability of delivery, and the range and quality of customer services. Due to limited financing, and fierce competition from multinational wholesalers and retailers we may not be able to generate revenues and will have to cease operations. In addition, it is possible that mass-market discount retailers will increase their investment and enclose water treatment products in their retail operations, thereby achieving greater market penetration and placing additional competitive pressures on our business. Many of our competitors are larger than we are and have substantially greater resources than we have and, as a result, may be able to adapt more quickly to changing market conditions and exploit new opportunities and supply their products more quickly and effectively than us. Many of these wholesalers and retailers have better name recognition among consumers and purchase significantly more merchandise from vendors. Our dependence on independent manufacturers reduces our ability to control the quality, price, and shipment of the products we re-sell, which could harm our sales, reputation, and overall profitability. We will depend on independent manufacturers to maintain sufficient manufacturing and shipping capacity in an environment characterized by declining prices, labor shortages, continuing cost pressure and increased demands for product innovation and speed-to-market. This dependence could subject us to difficulty in obtaining timely delivery of products of acceptable quality. In addition, a contractors failure to ship products to us in a timely manner or to meet the required quality standards could cause us to miss the delivery date requirements of our customers. The failure to make timely deliveries may cause our customers to cancel orders, refuse to accept deliveries, impose non-compliance charges through invoice deductions or other charge-backs, demand reduced prices, or reduce future orders, any of which could harm our sales, reputation, and overall profitability. We will depend on third parties to transport and deliver the products we will re-sell. Due to the fact that we do not have any independent transportation or delivery capabilities of our own, if these third parties are unable to transport or deliver our merchandise for any reason, or if they increase the price of their services, including as a result of increases in the cost of fuel, our operations and financial performance may be adversely affected. We currently do not have long-term agreements with any of our potential brand manufacturers, and any of these manufacturers may unilaterally terminate their relationship with us at any time in the future. There is also substantial competition among wholesalers for quality brand manufacturers. To the extent we are unable to secure or maintain relationships with quality brand manufacturers, our business could be harmed. General economic conditions, including difficult credit and residential and commercial construction markets, affect demand for our products. We will compete mostly in residential and commercial markets. The global credit crisis and recession have adversely affected the robustness of these markets. Important factors for our businesses include the overall strength of the economy and our customers confidence in the economy; industrial and governmental capital spending; the strength of the residential and commercial real estate markets; unemployment rates; availability of consumer and commercial financing for our customers and end-users; and interest rates. New construction for residential housing and home improvement activity fell dramatically in both 2008 and 2009, which will have a negative effect on our revenue growth. We believe that weakness in this market and the recent dramatic slowdown in residential and commercial markets will likely negatively affect our revenues and future profit margins. Any continuing weakness in these markets beyond 2009 will negatively affect our sales and financial performance in future periods. COMPANY RISK FACTORS We lack an operating history and have losses which we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, our business will fail. 8 We were incorporated on December 3, 2007, have realized $11,254 in revenues, and incurred $29,129 in losses since inception. We have very little operating history upon which an evaluation of our future success or failure can be made. Based upon current plans, we expect to incur net operating losses in future periods because we will be incurring expenses and generating revenues, which may not be sufficient to cover our operating costs. We cannot guarantee that we will be successful in generating significant revenues in the future. Failure to achieve a sustainable sales level will cause us to go out of business. We are mainly dependent upon the funds to be raised in this offering to advance our business, the proceeds of which may be insufficient to achieve adequate revenues to remain in business and our business will fail. We have limited operations. We need the proceeds from this offering to pay for inventory, marketing, professional fees, travel and general and administrative expenditures. We may need additional funds to complete further development of our business plan to achieve a sustainable sales level where ongoing operations can be funded out of revenues. There is no assurance that any additional financing will be available, or if available, on terms that will be acceptable to us. If we are not able to obtain needed financing, we may have to cease operations and investors will lose all of their investment. There is substantial uncertainty as to whether we will continue operations. If we discontinue operations, you could lose your investment. Our registered independent auditors have discussed their uncertainty regarding our business operations in their audit report dated January 15, 2010. This means that there is substantial doubt that we can continue as an ongoing business for the next 12 months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such, we may have to cease operations and you could lose your entire investment. We depend on key personnel. Our future success will depend in part on the continued service of key personnel, particularly, Andrian Burenta, our President and Chief Executive Officer, and Pavel Krykov, our Director. Our future success will also depend on our ability to attract and retain key managers, sales people, and others. We face intense competition for these individuals from well-established multinational, national, and regional wholesale and retail companies. We may not be able to attract qualified new employees or retain existing employees, which may have a material adverse effect on our results of operations and financial condition. Because our Directors will own 66.67% of our outstanding common stock, if the minimum amount of the offering will be sold, they could make and control corporate decisions that may be disadvantageous to other minority shareholders. Our Directors, Andrian Burenta, Pavel Krykov and Inga Cebanu, own 100% of the outstanding shares of our common stock as of the date of this Offering. If minimum amount of the shares will be sold, our Directors will own 66.67% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. They will also have the power to prevent or cause a change in control. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. We do not intend to pay dividends and there will be less ways in which you can make a gain on any investment in Natures Call Brands Inc. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future. To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may likely prohibit the payment of a dividend. Because we do not intend to declare dividends, any gain on an investment in Natures Call Brands will need to come through appreciation of the stocks price. Failure to achieve and maintain effective internal controls in accordance with section 404 of the Sarbanes-Oxley Act could have a material adverse effect on our business and operating results. It may be time consuming, difficult and costly for us to develop and implement the additional internal controls, processes, and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal auditing, and other finance staff in order to develop and implement appropriate additional internal controls, processes, and reporting procedures. If we are unable to comply with these requirements of the Sarbanes-Oxley Act, we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires of publicly traded companies. 9 If we fail to comply in a timely manner with the requirements of Section 404 of the Sarbanes-Oxley Act regarding internal control over financial reporting or to remedy any material weaknesses in our internal controls that we may identify, such failure could result in material misstatements in our financial statements, cause investors to lose confidence in our reported financial information and have a negative effect on the trading price of our common stock. Pursuant to Section 404 of the Sarbanes-Oxley Act and current SEC regulations, beginning with our annual report on Form 10-K for our fiscal period ending November 30, 2009, we will be required to prepare assessments regarding internal controls over financial reporting and beginning with our annual report on Form 10-K for our fiscal period ending November 30, 2010, furnish a report by our management on our internal control over financial reporting. We have begun the process of documenting and testing our internal control procedures in order to satisfy these requirements, which is likely to result in increased general and administrative expenses and may shift management time and attention from revenue-generating activities to compliance activities. While our management is expending significant resources in an effort to complete this important project, there can be no assurance that we will be able to achieve our objective on a timely basis. There also can be no assurance that our auditors will be able to issue an unqualified opinion on managements assessment of the effectiveness of our internal control over financial reporting. Failure to achieve and maintain an effective internal control environment or complete our Section 404 certifications could have a material adverse effect on our stock price. In addition, in connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover "material weaknesses" in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The PCAOB defines "significant deficiency" as a deficiency that results in more than a remote likelihood that a misstatement of the financial statements that is more than inconsequential will not be prevented or detected. In the event that a material weakness is identified, we will employ qualified personnel and adopt and implement policies and procedures to address any material weaknesses that we identify. However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. Any failure to complete our assessment of our internal control over financial reporting, to remediate any material weaknesses that we may identify or to implement new or improved controls, or difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements. Any such failure could also adversely affect the results of the periodic management evaluations of our internal controls and, in the case of a failure to remediate any material weaknesses that we may identify, would adversely affect the annual auditor attestation reports regarding the effectiveness of our internal control over financial reporting that are required under Section 404 of the Sarbanes-Oxley Act. Inadequate internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. RISK FACTORS RELATING TO OUR COMMON STOCK AND THIS OFFERING There is no public (trading) market for our common stock and there is no assurance that the common stock will ever trade on a recognized exchange or dealers network; therefore, our investors may not be able to sell their shares. Our common stock is not listed on any exchange or quoted on any similar quotation service, and there is currently no public market for our common stock. We have not taken any steps to enable our common stock to be quoted on the OTC Bulletin 10 Board, and can provide no assurance that our common stock will ever be quoted on any quotation service or that any market for our common stock will ever develop. As a result, stockholders may be unable to liquidate their investments, or may encounter considerable delay in selling shares of our common stock. Neither we nor our selling stockholders have engaged an underwriter for this Offering, and we cannot assure you that any brokerage firm will act as a market maker of our securities. A trading market may not develop in the future, and if one does develop, it may not be sustained. If an active trading market does develop, the market price of our common stock is likely to be highly volatile due to, among other things, the nature of our business and because we are a new public company with a limited operating history. Further, even if a public market develops, the volume of trading in our common stock will presumably be limited and likely be dominated by a few individual stockholders. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. The market price of our common stock may also fluctuate significantly in response to the following factors, most of which are beyond our control: - variations in our quarterly operating results; - changes in general economic conditions and in the housing construction and household appliance industry; - announcements by us or our competitors of significant new contracts, acquisitions, strategic partnerships or joint ventures, or capital commitments; - loss of a major customer, partner or joint venture participant; and - the addition or loss of key managerial and collaborative personnel. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies' securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. You could be diluted from our future issuance of capital stock and derivative securities. As of November 30, 2009, and February 18, 2010 we had 6,000,000 shares of common stock outstanding and no shares of preferred stock outstanding. We are authorized to issue up to 75,000,000 shares of common stock and no shares of preferred stock. To the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock or preferred stock in the future for such consideration as the Board of Directors may consider sufficient. The issuance of additional common stock or preferred stock in the future may reduce your proportionate ownership and voting power. If our common stock is accepted for quotation on the OTC Bulletin Board, the application of the Penny Stock rules could adversely affect the market price of our common shares and increase your transaction costs to sell those shares. The Securities and Exchange Commission has adopted Rule 3A51-1, which establishes the definition of a Penny Stock, for the purposes relevant to us, as any equity security that has market price of less than $5.00 per share or within an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15G-9 require: - that a broker or dealer approve a person's account for transactions in penny stocks; and - the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: - obtain financial information and investment experience objectives of the person; and - make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: 11 - sets forth the basis on which the broker or dealer made the suitability determination; and - that the broker or dealer received a signed, written agreement from the investor prior to the transaction. - Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Volatility in our common share price may subject us to securities litigation, thereby diverting our resources that may have a material effect on our profitability and results of operations. We expect the market for our common shares to be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may in the future be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management's attention and resources. We will incur increased costs as a result of being a public company, which could affect our profitability and operating results. The Sarbanes-Oxley Act of 2002 and the new rules subsequently implemented by the Securities and Exchange Commissions, the NASDAQ National Market and the Public Company Accounting Oversight Board have imposed various new requirements on public companies, including requiring changes in corporate governance practices. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. These costs could affect profitability and our results of operations. FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words "may," "will," "should," "expect," "anticipate," "estimate," "believe," "intend" or "project" or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (i) the potential markets for our products, our potential profitability and cash flows, (ii) our growth strategies, (iii) anticipated trends in the water treatment systems industry, (iv) our future financing plans and (v) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under Management's Plan of Operation" and "Description of Our Business and Properties," as well as in this Prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in this Prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this Prospectus reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Prospectus. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Prospectus, other than as may be required by applicable law or regulation. Readers are urged to carefully 12 review and consider the various disclosures made by us in our Prospectus which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. We will have little likelihood of long-term success unless we are able to continue to raise capital from the sale of our securities until, if ever, we generate positive cash flow from operations. Use of Proceeds Our Offering is being made on a self underwritten basis - with a minimum of $30,000 in gross proceeds. The table below sets forth the use of proceeds if $30,000 (i.e. gross proceeds of the minimum offering) or $300,000 (i.e. gross proceeds of the maximum offering) of our common stock is sold. Minimum Maximum Gross proceeds $ 30,000 $ 300,000 Offering expenses 9,917 9,917 Net proceeds $ 20,083 $ 290,083 The net proceeds will be used as follows: Outstanding liabilities $ 6,000 $ Marketing 2,000 60,000 Travel expenses 2,000 20,000 Inventory 4,000 100,000 Logistics - 40,000 General and administrative 6,083 44,824 TOTAL $ 20,083 $ 290,083 Total offering expenses are approximately $9,917. Of the $30,000, the amounts to be paid from the proceeds for expenses of the offering are: $3,600 for legal fees; $1,000 for filing fees; $4,500 for audit and accounting fees; $800 for transfer agent fees; and $17 for registration fee. If the minimum amount of the shares is sold, we will use the proceeds to pay some of our outstanding, as of November 30, 2009, liabilities of approximately $6,000, which represent the following amounts: accounting fees of $3,000, organization costs of $775, office rent of $225, and travel and promotion expenses of $2,000. If the maximum amount of the shares is sold, we will pay all of our outstanding liabilities as of November 30, 2009, totaling $25,259 which represents current accounts payable and accrued liabilities of $22,570 and the amounts owed to our director for expenses incurred on behalf of the company in the amount of $2,689. In the future, in addition to equity financing, we may rely on loans from our Directors and officers to continue our operations; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. If we are not able to obtain needed financing, we may have to cease operations. Determination of Offering Price The price of the shares we are offering was arbitrarily determined in order for us to raise up to a total of $300,000 in this Offering. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. Among the factors considered were: our cash requirements; the proceeds to be raised by the offering; our lack of operating history; and the amount of capital to be contributed by purchasers in this Offering in proportion to the amount of stock to be retained by our existing shareholder. 13 Dilution of the Price per Share Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this Offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. As of November 30, 2009, the net tangible book value of our shares of common stock was a deficit of $(23,129) or approximately $(0.0039) per share based upon 6,000,000 shares outstanding. If the maximum number of the shares is sold: Upon completion of this Offering, in the event all of the shares are sold, the net tangible book value of the 36,000,000 shares to be outstanding will be $266,954 , or approximately $0.0074 per share. The amount of dilution to the shareholders acquiring shares in this offering will be $0.0026 per share. The net tangible book value of the shares held by our existing shareholder will be increased by $0.0113 per share without any additional investment on their part. The shareholders acquiring shares in this Offering will incur an immediate dilution from $0.010 per share to $0.0074 per share. After completion of this Offering, if 30,000,000 shares are sold, the shareholders acquiring shares in this Offering will own approximately 83.33% of the total number of shares then outstanding shares for which the shareholders acquiring shares will have made cash investment of $300,000, or $0.010 per share. Our existing shareholders will own approximately 16.67% of the total number of shares then outstanding, for which they have made contributions of cash of $6,000, or $0.001 per share. If the minimum number of the shares is sold: Upon completion of this Offering, in the event 3,000,000 shares are sold, the net tangible book value of the 9,000,000 shares to be outstanding will be $(3,046) or approximately $ ( 0.0003) per share. The amount of dilution to the shareholders acquiring shares in this offering will be $ 0.0103 per share. The net tangible book value of the shares held by our existing stockholders will be increased by $0.0036 per share without any additional investment on their part. The shareholders acquiring shares in this offering will incur an immediate dilution from $0.010 per share to $ ( 0.0003) per share. After completion of this Offering, if 3,000,000 shares are sold, the shareholders acquiring shares in this Offering will own approximately 33.33% of the total number of shares then outstanding for which the shareholders acquiring shares have made cash investment of $30,000, or $0.010 per share. Our existing shareholders will own approximately 66.67% of the total number of shares then outstanding, for which they have made contributions of cash, totaling $6,000, or $0.001 per share. The following table compares the differences of investment in our shares to the shareholders acquiring shares in this Offering with investment in our shares of our existing stockholders. Existing stockholders if all of the shares are sold: Price per share $ 0.001 Net tangible book value per share before offering $ Net tangible book value per share after offering $ Increase to present stockholders in net tangible book value per share after offering $ Capital contributions $ 6,000 Number of shares outstanding before the offering 6,000,000 Number of shares after offering held by existing stockholders 6,000,000 Percentage of ownership after offering 16.67% Purchasers of shares in this Offering if all shares sold: Price per share $ 0.010 Dilution per share $ Capital contributions $ 300,000 Number of shares after offering held by public investors 30,000,000 Percentage of ownership after offering 83.33% 14 Existing stockholders if the minimum number of shares sold: Price per share $ 0.001 Net tangible book value per share before offering $ Net tangible book value per share after offering $ ( 0.0003) Increase to present stockholders in net tangible book value per share after offering $ Capital contributions $ 6,000 Number of shares outstanding before the offering 6,000,000 Number of shares after offering held by existing stockholders 6,000,000 Percentage of ownership after offering 66.67% Purchasers of shares in this Offering if the minimum number of shares sold: Price per share $ 0.010 Dilution per share $ Capital contributions $ 30,000 Number of shares after offering held by public investors 3,000,000 Percentage of ownership after offering 33.33% Plan of Distribution; Terms of the Offering We are offering 3,000,000 shares of common stock minimum, 30,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. The offering price is $0.010 per share.In the event that 3,000,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind. We will return your funds to you in the form a cashiers check sent by Federal Express on the 181 st day or, if extended, on the 271 st day.If at least 3,000,000 shares are sold within 180 days of the effective date of our Prospectus or, if extended, within the additional 90 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 180 days or, if extended, 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate interest bearing savings account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. It will only be deposited in a separate bank account under our name. Only our officers and Directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. There are no finders involved in our distribution. Officers, directors, affiliates or anyone involved in marketing our shares will not be allowed to purchase shares in the Offering. You will not have the right to withdraw your funds during the Offering. You will only have the right to have your funds returned if we do not raise the minimum amount of the Offering or if there is a material change in the terms of the Offering. The following are material changes that would entitle you to a refund of your money: - a change in the offering price; - a change in the minimum sales requirement; - a change in the amount of proceeds necessary to release the funds held in the separate bank account; - a change to allow sales to affiliates in order to meet the minimum sales requirement; and - an extension of the offering period beyond 270 days. 15 If any of the above material changes occur, a new offering may be made by means of a post-effective amendment. We will sell the shares in this Offering through our Directors, Andrian Burenta, Pavel Krykov, and Inga Cebanu. They will receive no commission from the sale of any shares. They will not register as a broker-dealer under Section 15 of the Exchange Act in reliance upon Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer's securities and not be deemed to be a broker-dealer. The conditions are that: 1. The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, 2. The person is not compensated in connection with her participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3. The person is not at the time of their participation, an associated person of a broker-dealer; and, 4. The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Securities Exchange Act 1934, as amended (the Exchange Act), in that she (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding 12 months; and (C) does not participate in selling and offering of securities for any issuer more than once every 12 months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Our Directors and officers are not statutorily disqualified, are not being compensated, and are not associated with a broker-dealer. They are and will continue to be our officers and Directors at the end of the Offering and have not been during the last 12 months and are currently not broker-dealers or associated with a broker-dealer. They have not during the last twelve months and will not in the next 12 months offer or sell securities for another corporation. Only after our Prospectus is declared effective by the Securities and Exchange Commission (the Commission), we intend to distribute this Prospectus to potential investors at meetings and to our friends, business associates and relatives who are interested in us and a possible investment in the Offering. We will not utilize the Internet to advertise our Offering. Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Exchange Act, and Rules 15g-1 through 15g-6 promulgated thereunder. They impose additional sales practice requirements on broker-dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $160,000 or $300,000 jointly with their spouses). Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker-dealer transactions in penny stocks unless the broker-dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker-dealer to engage in a penny stock transaction unless the broker-dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker-dealers from completing penny stock transactions for a customer unless the broker-dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker-dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker-dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker-dealers to approved the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding 16 his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the NASDs toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker-dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. Offering Period and Expiration Date This Offering will start on the date of this Prospectus and continue for a period of up to 180 days, and an additional 90 days, if so elected by our Board of Directors. Procedures for Subscribing If you decide to subscribe for any shares in this Offering, you must: (i) execute and deliver a subscription agreement; and (ii) deliver a check or certified funds to us for acceptance or rejection. All checks for subscriptions must be made payable to Natures Call Brands Inc. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. Managements Discussion and Analysis or Plan of Operation We are a start-up stage corporation with limited operations and limited revenues from our business operations. Our registered independent auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next 12 months. We do not anticipate that we will generate significant revenues until we have established our wholesale operations and developed distribution channels with sales sufficient to generate a healthy profit margin. Accordingly, we must raise cash from sources other than operations. To meet our need for cash we are attempting to raise money from this offering. If we raise the minimum amount through this offering, we will be able to continue operations and remain in business for 12 months. If we are unable to generate revenues after the 12 months for any reason, or if we are unable to make a reasonable profit after 12 months, we may have to cease operations. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. If we raise the minimum amount of money from this offering, it will last for 12 months but with limited funds available to build and grow our business. If we raise the maximum amount, we believe we can achieve profitable operations, however, we cannot guarantee that proceeds from this offering will be sufficient for us to continue as going concern. If we raise less than the maximum amount and we need more money, we will have to revert to obtaining additional money through a second public offering, a private placement of securities, or loans. Other than as described in this paragraph, we have no other financing plans. Limited Operating History; Need for Additional Capital There is limited historical financial information about us upon which to base an evaluation of our performance. We are in the start-up stage of operations and have generated minimal revenues. We cannot guarantee that we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns, such as increases in inventory, shipping, and marketing costs, increases in administration expenditures associated with daily operations, increases in accounting and audit fees, increases in legal fees related to filings and regulatory compliance and increases in travel expenditures. 17 To become profitable and competitive, we have to successfully promote and increase sales and distribution of our products. We anticipate relying on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of Operations From Inception on December 3, 2007, through November 30, 2009. During the period from December 3, 2007 (inception), through November 30, 2009, we hired consultants in the areas of bookkeeping and accounting. We also retained an attorney in relation to this Registration Statement, and an auditor to audit our financial statements. We have generated $11,254 in revenues from sales of countertop reverse osmosis water treatment systems and incurred $29,129 in losses since inception. As of November 30, 2009, we incurred $32,197 in cumulative operating costs including $13,500 for accounting and audit fees; $5,200 for consulting, $3,476 for general and administrative expenses; $775 for organization costs; $722 for rent; $4,088 for legal fees; and $4,436 for travel and promotion. We have reserved the domain name www.naturecallbrands.com in anticipation of future expansion to include other brands in our brand development portfolio. We have not developed our website as of the date of this Prospectus and included website development in our five-year long-term plan of operations. Since inception, we have sold 6,000,000 shares of common stock at $0.001 per share to our Directors for total proceeds of $6,000. Liquidity and Capital Resources As of November 30, 2009, our total assets consisted of cash of $620 and accounts receivable of $1,510 (November 30, 2008  cash of $283) and our total liabilities were $25,259 (November 30, 2008 - $9,046) for a total working capital deficit of $23,129 (November 30, 2008  $8,763). During the year ended November 30, 2009, a Director of the Company provided $2,689 to the Company in cash advances for operating capital. We expect to incur substantial losses over the next two years. As of November 30, 2009, we had cash of $620, and we believe that we need approximately an additional $30,000 to meet our working capital requirements over the next 12 months. Our intention is to obtain this money through this offering. DESCRIPTION OF OUR BUSINESS AND PROPERTIES You should rely only on the information contained in this Prospectus or any supplement hereto. We have not authorized anyone to provide you with different information. If anyone provides you with different information, you should not rely on it. We are not making an offer to sell the shares in any jurisdiction where the offer is not permitted. You should not assume that the information contained in this Prospectus is accurate as of any date other than the date on the front cover of this Prospectus regardless of the date of delivery of this Prospectus or any supplement hereto, or the sale of the shares. Our business, financial condition, results of operations and prospects may have changed since that date. Background We were formed on December 3, 2007. Our plan is to become a wholesaler of water filtration systems manufactured in North America for sale and distribution in the emerging markets of Russia and other Eastern European countries. We plan to start with sales and distribution of reverse osmosis and water filtration products for residential and light commercial users in Russia. 18 Water Treatment Technology Overview Residential and Commercial Water Treatment Technologies The water treatment systems are classified based on technology and location of the system at users premises. There are several types of residential and commercial water treatment technologies available on the market today. The following technologies are used in water treatment systems are ready-to-install and we intend to sell during Short Term (twelve months period) Plan and Long Term (five year period) Plan, along with a brief description of each: Short Term Plan (twelve months period) - Filtration. This is the physical process that occurs when liquids, gases, dissolved or suspended matter adhere to the surface of, or in the pores of, an adsorbent medium. Carbon filters use this technology to filter water. - Reverse Osmosis. A process that reverses, by the application of pressure, the flow of water in a natural process of osmosis so that water passes from a more concentrated solution to a more dilute solution through a semi-permeable membrane. Most reverse osmosis systems incorporate pre- and post-filters along with the membrane itself. Long Term Plan (five year period) - Ultraviolet Treatment. This treatment style uses ultraviolet light to disinfect water or to reduce the amount of heterotrophic bacteria present in the water. How it works Filtration There are several types of filters can be used in water treatment process: Activated Carbon filters Activated Carbon (also known as Activated Charcoal or simply AC) filters are used for the removal of color, odor, and taste from drinking water. AC has a unique property called adsorption that allows it to remove organic contaminants and chlorine from water just like a sponge. AC is extremely porous with an exceptionally large surface area, which gives it high absorptive capacity. AC normally exists as a carbon block (CB), granular (GAC) or powder form (PAC). City water supply usually contains chlorine for disinfection. However, chlorine makes water aesthetically unpleasant for drinking. In addition, trace organic compounds like Trihalomethanes (THM) may be present in water. The use of AC filters removes these contaminants and improves water quality. Although they are very effective for the removal of odor and taste, AC filters do not remove particulate, dissolved salts, hardness, or bacteria. AC filters should be used in conjunction with a sediment filter or filters which incorporate fine filtration and AC together. Sediment Cartridge Filters Sediments are small particles that are carried by water flow and eventually deposit in stagnant water. Sediment filters are the simplest type of filters that remove sediments from water. In a sense, sediment filters can be thought of as small water strainers, where the smaller the pore size of the filter medium, the higher the purification level. Because pore sizes are very small, they are usually sized in microns (micrometers). One micron is equivalent to one millionth of a meter. To put this figure in perspective, human hair is typically 75 microns in size and the human eye can see particles down to 40 microns. Sediment filter media are classified into nominal and absolute ratings. Sediment filters are made of a variety of materials including polypropylene, cotton, and glass fibers. Sediment filters are typically used as pre-filters to a finer filtration system, such as a Reverse Osmosis system, although they can be used independently. Unlike activated carbon filters, sediment filters do not remove chlorine, odor, or taste from water. For typical residential filtration, a 5-micron absolute sediment filter is sufficient to achieve adequate sediment removal. If microbial contamination is suspected in water, it is essential to use at least a 1-micron absolute rated filter. 19 New filtration technologies combine sediment and activated carbon filtration in one unit to remove sediment as well as odor, taste and chlorine from water. Depending on water quality and usage, sediment filters need to be replaced frequently. Reverse Osmosis Reverse Osmosis (RO) is a process of sending pressurized water through a membrane, which allows some of the water to diffuse through as permeate, or product water. Although some of the water passes through the porous membrane, the membrane prevents solids from passing through it, producing two water streams, a product stream and a waste stream. By separating the water, the RO process reduces total dissolved solids from the drinking or process water, including most unwanted contaminants and chemicals that can affect many food and non-food related applications. Reverse Osmosis is considered to be one of the best filtration technology available and is used in both industrial and residential water filtration. In Reverse Osmosis, filtration pressure is applied to the concentrated solution in order to force water through a custom-designed semi-permeable membrane. Salts, organic compounds, and microorganisms are retained while pure water is filtered out. The spent concentrated solution  called reject  is drained out. In typical residential water filtration systems, RO is used in combination with sediment and carbon filtration. This pre-filtration step is necessary in order to remove silt, sand, chlorine and other chemicals that may shorten the life of the RO membrane. Water is then pressurized and passed through the RO membrane to produce clean water. Some systems add a secondary carbon filter to remove any trace chemicals and a UV lamp to kill any microorganisms that might escape filtration by the RO unit. RO units are conveniently small, operate quietly, and can fit under the kitchen sink. They do not require frequent maintenance except for replacement of sediment and carbon cartridge filters. RO membranes are efficient and typically last several years before they require replacement. Ultraviolet (UV) Treatment Ultraviolet (UV) light is electromagnetic radiation at the invisible end of the light spectrum that has short wavelength and high energy. The sun emits UV light but most of it is absorbed by the Ozone layer in the atmosphere. Direct exposure to UV radiation can have detrimental health effects as it affects the DNA structure of cells. However, this energy can be utilized in water disinfection. UV water disinfection lamps emit radiation at a certain wavelength that has germicidal properties. Radiation is absorbed by microorganisms present in the water, causing the disruption of their DNA structure. As a result, they become sterile and no longer reproduce. Although they are not physically removed from water, they are considered dead and not a health risk anymore. UV radiation is effective for the control of bacteria, viruses, mold, algae, yeasts, and other disease-causing organisms. UV neither adds nor removes any chemicals or particulates from the water. Hence, it does not remove sediment, chlorine, or odor if present. Energy consumption of UV lamps is insignificant, making the technology affordable for microbial control. Prior to UV sterilization, pre-filtration with sediment or activated carbon filters is normally used to remove sediments, particulates and color that may affect the transmission of UV radiation and sterilization efficiency. UV treatment systems are available in varying capacities from residential units to large waterworks plants, and are used as the final step before the point of use. Water Treatment Systems Location The water treatment systems are classified based on technology and location of the system at users premises. Water filtration systems, reverse osmosis systems, ultraviolet treatment systems and water softening systems can be used as Point of Entry (POE) systems or Point-of-Use (POU) systems. The most common modifications of the systems based on the household location of the system are listed below, along with a brief description of each. Point-of-Entry (POE) System These systems typically treat most of the water entering a residence. Point-of-entry systems, or whole-house systems, are usually installed after the water meter. (Water meters are usually located in the basement of a house. In warm weather climates, the water meter may be in the garage or outside of the house.) A water softener is an example of a POE system. 20 Point-of-Use (POU) System These systems typically treat water in batches and deliver water to a single tap, such as a kitchen sink faucet or an auxiliary faucet mounted next to the kitchen sink. The following table contains a brief explanation of different POU systems, which is ordered from easiest installation/operation to more difficult or complex installation/operation. System Type Description Pour Through In pour-through products, gravity causes water to drip through a pitcher, which is usually stored in the refrigerator. They typically have a lower capacity (i.e. can filter fewer gallons) than other types of systems. Faucet Mount This type of filter is mounted on an existing kitchen sink faucet (usually replacing the aerator or installed immediately before the aerator). A diverter is usually used to direct water through the system when treated drinking water is desired. Counter-Top Manual Fill This system is usually placed on a counter and filled by pouring water into the system and activating it for a batch of water. (A manual fill distiller is usually considered to be a Counter-Top Manual Fill.) Counter-Top Connected to Sink Faucet This product is usually placed on a counter and connected by tubing to an existing kitchen sink faucet. The treated water dispenses out of a return tube from the kitchen faucet, or the treated water is dispensed from a spout on the system. Plumbed-In This type of system is usually installed under the sink and requires a permanent connection to an existing water pipe. The filtered water is dispensed through the existing sink faucet. Plumbed-In to Separate Tap This product installs in the same manner as plumbed-in systems (above). However, the filter water is dispensed through an auxiliary faucet mounted next to the kitchen sink. Natures Call Brands will concentrate on sale and distribution of the above-described systems excluding Pour Through and Counter-Top Manual Fill products. Market overview General Drinking water quality at the residential level is a sensitive issue. General public may be concerned that drinking water quality may potentially be compromised when it reaches residential end users homes, therefore, many homeowners may take precautionary measures by treating water supply in the home with either point-of-use (POU) or point-of-entry (POE) water treatment products as added reassurance. This might open up opportunities for the POU/POE water treatment market. In the past, limited options were available to residential end users who wished to purchase or install home water purification systems. To ensure household safety, health conscious consumers may of splurge on bottled water or POU devices, such as water distillers, faucet-mount filters, or pitcher filters to "purify" drinking water. Evidently, each of these products has its pros and cons. At present, there are numerous POU and POE water treatment product supplier competing in residential water treatment market, each trying to gain a foothold in this market space. Reverse osmosis systems purifies water by removing microorganisms present in water. It is also reducing the concentration of total dissolved solids (TDS) and other impurities found in water. The introduction of a new generation residential membrane water treatment product for point-of-entry installation has provided the solution for low recovery rates. Instead of filtering water at specific faucets, the POE membrane filtration unit provides the 21 added benefit of filtering incoming water for use throughout the entire household. One of such product of its kind has recently been introduced into the residential water treatment market by a membrane supplier Zenon Environmental (Zenon). Current developments in the membrane industry enabled manufacturers of residential membrane water treatment products to apply ultra-filtration technology - traditionally used for municipal and industrial applications  for smaller scale residential use. Demand for consumer water purification systems is driven by consumer concerns about the quality of the water in the home, and awareness of the healthful benefits of drinking clean water. Existing owners of purification systems may consider upgrading to better and newer versions of home water treatment systems. The addition of specialty features, such as the use of multiple technologies on a single unit, may also affect the demand in value terms. The aftermarket plays an important role in the industry with sales of replacement filters and membranes. In general, sales of POU water systems benefit from factors such as lower initial costs, a wider range of available purification technologies, more user-friendly operation and, in most cases, do-it-yourself installation. Target Market Overview The major factors affecting demand for water treatment solutions and equipment in Russia are decentralization and privatization of water facilities, developing legislation and improving implementation of it, state of the water infrastructure, financing programs, as well as growing awareness of environmental issues. These factors are making the market attractive for foreign companies and there are opportunities for them in the Russian water sector. The quality of water coming from the pipes is questionable, not only for drinking but even for other household purposes. Since the communal drinking water supply systems are practically state-owned and management styles are often outdated, financial resources for modernization are often insufficient. Recent reforms to attract private management into the industry may in the long-term lead to opportunities for U.S. suppliers of water treatment equipment and technologies in the communal utilities sector. However, opportunities for smaller companies supplying water preparation, purification and sanitation equipment and supplies currently exist in a smaller segment outside the large utilities industry, such as food processing, medical and pharmaceutical, and others. Also opportunities exist for water treatment equipment used in the commercial, residential, and construction sectors. Russias retail trade goes hand in hand with its consumer income and expenditures. With the middle class growing in Russia, there is a demand for a healthier lifestyle and it is a common practice in Russian households to buy different types of water purification systems nowadays. These purchases are not considered a luxury, but a necessity. Competition Large number of U.S. water treatment manufacturers supply Russian market with high-tech equipment based on technologies such as membrane filtration, and automation of water treatment processes. Other suppliers of the Russian water treatment market are companies from Germany, Finland, Sweden, Denmark, U.K., Italy, France, Sweden, Israel, Czech Republic, Switzerland, and Turkey. Many European companies are penetrating the Russian market by participating in major local environmental trade shows and industry-specific conferences for which they usually receive financial support from their respective governments. It has become common practice for European manufactures to register subsidiary companies in Russia. These subsidiaries are involved in commercial activities and can oversee the local business operation directly, have access to key government decision-makers, participate in local projects, and establish better control over distributors and agents. Some foreign, mostly European, companies began to manufacture in Russia either through opening their own facilities and entering into joint venture agreements with local firms or licensing to local manufacturers. A number of foreign companies whose products are designed for use in private industrial plants and commercial and residential property construction are represented in Russia through distributors. There are number of North American companies that already established themselves on the local market, e.g. Pentair, Inc. (USA), Kinetico Inc. (USA), Pure Aqua (USA), and Danamark Water Care Ltd. (Canada): 22 Pentair, Inc. (USA) is a focused industrial manufacturing company comprised of two operating segments: Water and Technical Products. Their Water Group is a manufacturer who provides innovative products and systems used worldwide in the movement, storage, treatment, and enjoyment of water. The companys filtration business competes in residential and commercial water softening and filtration markets globally; in selected industrial markets for both water and other fluid filtration, largely in the United States; and for desalination and reverse osmosis projects globally. The company addresses these markets with control valves, tanks, filter systems, filter cartridges, pressure vessels, and specialty dispensing pumps providing flow solutions for specific end-user market applications including residential, commercial, foodservice, industrial, recreation vehicles, marine, and aviation. It owns brand names for the filtration market such as Everpure
